F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        January 2, 2007
                                 TENTH CIRCUIT                        Elisabeth A. Shumaker
                                                                          Clerk of Court


 PA UL HUGGINS, JR., Prophet
 Evangelist Doctor Reverend/Kids
 Against Alcohol Drugs and Crime
 as KAADAC the First Black
 M inistry Nations of Isrum,

              Plaintiff-Appellant,
                                                        No. 06-1423
 v.                                                    (D. Colorado)
                                                (D.C. No. 06-cv-01095-ZLW )
 SA FEW AY, INC., actually named
 as Safeway et al./John Do female
 employer,

              Defendant-Appellee.




                            OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges. **


      Paul Huggins, Jr., proceeding pro se, appeals the district court’s sua sponte

dismissal of his complaint without prejudice for failure to comply with the

      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec.
1, 2006) and 10th Cir. R. 32.1 (eff. Jan. 1, 2007).
      **
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See F ED . R. A PP . P. 34(f); 10 TH C IR . R. 34.1(G). The case is therefore
ordered submitted without oral argument.
requirements of Rule 8 of the Federal Rules of Civil Procedure. W e review the

district court’s decision for an abuse of discretion. See Kuehl v. FD IC, 8 F.3d

905, 908 (1st Cir. 1993); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because M r. Huggins is proceeding pro se, we construe his complaint liberally.

See Haines v. Kerner, 404 U.S. 519, 520-21 (1972).

      Upon review of M r. Huggins’s complaint, we discern no abuse of discretion

in the district court’s decision to dismiss it without prejudice. Rule 8 requires

“(1) a short and plain statement of the grounds upon which the court’s jurisdiction

depends . . . (2) a short and plain statement of the claim showing that the pleader

is entitled to relief, and (3) a demand for judgment for the relief the pleader

seeks.” F ED . R. C IV . P. 8( A ). These requirements ensure that the complaint

“‘give[s] the defendant fair notice of what the plaintiff's claim is and the grounds

upon which it rests.’” Swierkiewicz v. Sorema N .A., 534 U.S. 506, 512 (2002)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

      Here, M r. Huggins’s complaint alleges that, while he was paying for gas at

a Safeway store, a Safeway employee allowed other customers to have access to

personal information on his credit card. According to M r. Huggins, the employee

“stated directly to me that I, am Penetration against you and I, am Penetration

against all Black People” and told him that he was not allowed to come back into

the store. Rec. doc. 3, at 2.   M r. Huggins asserts that this conduct violated his

First and Second Amendment rights and his right to equal protection.

                                          -2-
      The constitutional provisions invoked by M r. Huggins concern acts

comm itted by the government or by persons acting under color of state law. See

Smith v. Kitchen, 156 F.3d 1025, 1028 (10th Cir. 1997) (“A private individual

falls within the scope of our Constitution’s . . . guarantees only when the private

actor may ‘be fairly said to be a state actor.’”) (quoting Lugar v. Edmondson Oil

Co., 457 U.S. 922, 937 (1982)). From the allegations of M r. Huggins’s

complaint, we see no indication that the government was involved in the alleged

wrongdoing. M oreover, from M r. Huggins’s allegations, we can discern no other

ground for the district court’s jurisdiction or a claim for relief.

      Accordingly, we A FFIRM the district court’s dismissal of M r. Huggins’s

complaint without prejudice. Appellant’s motion to proceed in forma pauperis is

denied.



                                  Entered for the Court,



                                  Robert H. Henry
                                  United States Circuit Judge




                                           -3-